Case 15-11440      Doc 224    Filed 08/10/20 Entered 08/10/20 15:27:15             Desc Main
                               Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS

 ______________________________
 In Re:                         )
   FRANCOIS YOUHANNA            )                     Chapter 13
   dba TARGET PIZZA AND         )                     Case No. 15-11440-FJB
   SUBS, INC.                   )
        Debtor(s)               )
 ______________________________)

      MOTION OF THE DEBTOR, FRANCOIS YOUHANNA, TO STRIKE
       NOTICE OF POST-PETITION MORTGAGE FEES, EXPENSES,
       AND CHARGES AS FILED BY EAST BOSTON SAVINGS BANK,
                 PURSUANT TO FRBP, RULE 3002-1(c)

 1.    The Debtor filed this Voluntary Chapter 13 Bankruptcy Petition on April 14,
       2015.
 2.    The Meeting of Creditors and Examination of the Debtor by the Chapter 13
       Trustee all as pursuant to 11 U.S.C. §341 was scheduled for May 12, 2015.
 3.    The East Boston Savings Bank filed a Proof of Claim for the first mortgage on
       July 4, 2015 in the amount of $377,056.30 with a $55,369.36 mortgage arrearage.
 4.    The East Boston Savings Bank then filed a Proof of Claim for the second
       mortgage on the same day in the amount of $128,603.15 with an arrearage of
       $13,073.52.
 5.    Both Proofs of Claim contain substantial late fees as a component of the claim.
       Thus, the Debtor paid all of the late fees outstanding on the date of the filing of
       the Chapter 13 Bankruptcy through the Bankruptcy Plan. The Debtor’s Chapter
       13 Plan was confirmed by Order of this Court on May 1, 2015.
 6.    The Debtor in this proceeding, Francois Youhanna, is a small businessman
       operating a pizza parlor in West Roxbury.
 7.    The Debtor and his family live in a small apartment above the pizza parlor. The
       Chapter 13 Plan submitted by the Debtor and confirmed by this Court required
       that the Debtor pay, in addition to his current mortgage payments and other
       current bills, the sum of $161,297.00 to the Chapter 13 Trustee to properly fund
       his Plan.
Case 15-11440    Doc 224     Filed 08/10/20 Entered 08/10/20 15:27:15             Desc Main
                              Document     Page 2 of 5



 8.    On February 18, 2020, the Debtor completed his Chapter 13 Plan by making his
       final payment to the Chapter 13 Trustee thus paying over the sum of $161,297.00.
 9.    On February 10, 2020, the East Boston Savings Bank filed a Notice of Post-
       Petition Mortgage Fees, Expenses, and Charges, in the amount of $15,474.28.
 10.   An examination of the details attached to East Boston Savings Bank’s Notice of
       Post-Petition Mortgage Fees, Expenses, and Charges, indicates that the post-
       petition legal fees began accumulating in April of 2015 and continued until
       February of 2019.
 11.   The Debtor directs the Court’s attention to Federal Rules of Bankruptcy
       Procedure 3002.1(c). To quote “Notice of Fees, Expenses, and Charges. The
       holder of the claim shall file and serve on the Debtor, Debtor’s Counsel, and the
       Trustee, a notice itemizing all fees, expenses, or charges (1) that were incurred in
       connection with the claim after the bankruptcy case was filed, and (2) the holder
       asserts are recoverable against the Debtor or against the Debtor’s principal
       residence. The Notice shall be served within 180 days after the date on which the
       fees, expenses, or charges are incurred.” (emphasis added)
 12.   The Debtor maintains that the East Boston Savings Bank’s failure to provide the
       parties with any notice of post-petition mortgage fees, expenses, and charges was
       not provided to the Debtor until the conclusion of the case; years beyond the 180-
       day requirement as outlined in Federal Rules of Bankruptcy Procedure 3002.1(c).
 13.   The Debtor points to the case, In Re: Hale (Bankr. S.C. 2015) as filed in the
       United States Bankruptcy Court, District of South Carolina, dated March 16,
       2015. In that decision the Court observed that Rule 3002.1 was adopted to
       resolve the problems encountered by Chapter 13 debtors who utilized Section
       1322(b)(5), as in this case, to cure mortgage defaults in their Chapter 13 Plan. For
       many and various reasons, creditors would not inform the debtors that these
       charges had been incurred until after the Chapter 13 case was closed. This
       outcome, however, was inconsistent with the goal of providing debtors with a
       fresh start. Rule 3002.1 attempts to remedy this problem by requiring creditors
       provide debtors with a timely notice of any post-petition charges or payment
       charges. Rule 3002.1 “applies in a Chapter 13 case to claims that are (1) secured



                                             2
Case 15-11440      Doc 224    Filed 08/10/20 Entered 08/10/20 15:27:15             Desc Main
                               Document     Page 3 of 5



       by a security interest in the debtor’s principal residence, and (2) provided for
       under Section 1322(b)(5) of the Code in the Debtor’s Plan.
       Federal Rules of Bankruptcy Procedure 3002.1(c) specifies that notice shall be
       prepared using the appropriate Official Form as filed as a supplement to the
       Creditor’s Proof of Claim.
 14.   Since it grossly violated the goal of providing a “fresh start” to the Debtor,
       Francois Youhanna maintains that the absence of any such notice from the East
       Boston Savings Bank during the pendency of this case regarding a Notice of Post-
       Petition Mortgage Fees, Expenses, and Charges now prohibits the East Boston
       Savings Bank from coming into this Court at the conclusion of the Debtor’s
       Chapter 13 Bankruptcy proceeding. Failure to provide proper notice to the
       Debtor pursuant to the requirements of Federal Rules of Bankruptcy 3002.1(c),
       and in light of such failure the mortgage fees, expenses, and charges must be
       stricken.




 August 10, 2020                              Respectfully Submitted by
                                              Counsel for the Debtor

                                              /s/ Joseph P. Foley
                                              Joseph P. Foley, Esq.
                                              92 State Street, 7th Floor
                                              Boston, Massachusetts 02109
                                              (857) 265-2931
                                              BBO# 173560




                                             3
Case 15-11440      Doc 224    Filed 08/10/20 Entered 08/10/20 15:27:15            Desc Main
                               Document     Page 4 of 5



                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF MASSACHUSETTS

 ______________________________
 In Re:                         )
   FRANCOIS YOUHANNA            )                     Chapter 13
   dba TARGET PIZZA AND         )                     Case No. 15-11440-FJB
   SUBS, INC.                   )
        Debtor(s)               )
 ______________________________)

                             CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a copy of the within MOTION OF THE
 DEBTOR, FRANCOIS YOUHANNA, TO STRIKE NOTICE OF POST-PETITION
 MORTGAGE FEES, EXPENSES, AND CHARGES AS FILED BY EAST
 BOSTON SAVINGS BANK, PURSUANT TO FRBP, RULE 3002-1(c) was served
 upon the Debtor and those parties listed on the following service list by first class mail,
 postage prepaid or electronic transmission:


 August 10, 2020                              Respectfully Submitted by
                                              Counsel for the Debtor

                                              /s/ Joseph P. Foley
                                              Joseph P. Foley, Esq.
                                              92 State Street, 7th Floor
                                              Boston, Massachusetts 02109
                                              (857) 265-2931
                                              BBO# 173560




                                             4
Case 15-11440   Doc 224     Filed 08/10/20 Entered 08/10/20 15:27:15   Desc Main
                             Document     Page 5 of 5



                                 SERVICE LIST


 Carolyn Bankowski 13-12
 Chapter 13-12 Trustee
 Boston
 P.O. Box 8250
 Boston, MA 02114
 13trustee@ch13boston.com

 John Fitzgerald
 Office of the U.S. Trustee
 J.W. McCormack Post Office
 & Courthouse
 5 Post Office Square, 10th
 Floor, Suite 1000
 Boston, MA 02109
 USTPRegion01.BO.ECF@U
 SDOJ.GOV

 Francois Youhanna
 5198 Washington Street
 West Roxbury, MA 02132

 East Boston Savings Bank
 P.O. Box 111
 Boston, MA 02128

 East Boston Savings Bank
 Ten Meridian Street
 East Boston, MA 02115

 East Boston Savinqs Bank
 Morello & Associates, P.C.
 Lynnfield Woods Office Park
 220 Broadway, Unit 402
 Lynnfield, MA 01940

 East Boston Savings Bank
 c/o Atty. Brent J. Bass
 220 Broadway, Suite 402
 Lynnfield, MA 01940




                                        5
